Citation Nr: 1040269	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to a disability rating in excess of 10 percent 
for rhinosinusitis, allergic with recurrent polyposis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971, 
with six additional days of unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for a bilateral leg 
disorder, and a disability rating in excess of 10 percent for 
rhinosinusitis, allergic with recurrent polyposis.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran 
does not currently demonstrate a bilateral leg disorder.

2.  During the appellate period, the Veteran's rhinosinusitis, 
allergic with recurrent polyposis, has not been manifested three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  The criteria for a disability rating in excess of 10 percent 
for rhinosinusitis, allergic with recurrent polyposis, have not 
been met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.        §§ 
3.321(b)(1), 4.7, 4.97, Diagnostic Codes (DCs) 6510, 6511, 6512, 
6513, 6514 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).
In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In this regard, a February 2006 
letter, sent prior to the initial unfavorable AOJ decision issued 
in April 2006, advised the Veteran of the evidence and 
information necessary to substantiate his claims as well as his 
and VA's respective responsibilities in obtaining such evidence 
and information.  A March 2006 letter also advised the Veteran of 
the evidence and information necessary to establish an effective 
date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service and VA 
treatment records have been obtained and considered, and his 
submitted private treatment records have been considered.  The 
Veteran has not identified any additional, outstanding records 
necessary to decide his pending appeal.  In this regard, the 
Board notes that the Veteran submitted a letter from his 
physician dated in April 2006 wherein the physician listed the 
Veteran's conditions, symptoms, and prescription medications.  
The April 2006 letter represents the only submitted private 
treatment records.  While the Veteran was asked, in the February 
2006 VCAA letter, to send VA any treatment records in his 
possession and notified that if he wanted VA to obtain the 
records for him, he should complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information, the Veteran did 
not authorize VA to obtain any additional private treatment 
records.  

As to the Veteran's claim of entitlement to an increased rating, 
he was provided with a VA examination in February 2006.  The 
Board finds that the record is adequate for rating purposes and, 
as such, a remand is not necessary in order to afford the Veteran 
any additional examination of his sinuses.

As to the Veteran's claim of entitlement to service connection 
for a bilateral leg disorder, the VA has a duty to obtain a 
medical examination if the evidence establishes:  (1) a current 
disability or persistent or recurrent symptoms of a disability; 
(2) an in-service event, injury, or disease; and (3) the current 
disability may be associated with the in-service event, but (4) 
there is insufficient evidence to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
a VA examination is not required as there is no evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, as to the Veteran's legs. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to a veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to a veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

Service Connection

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1110 (West 2002). The United States Court 
of Veterans Appeals has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   § 1110.   
In the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's VA and private treatment records are silent for any 
complaint, treatment, or diagnosis of a bilateral leg disorder.

In this case, there is no probative medical evidence showing a 
current diagnosis of a bilateral leg disorder.  As there is no 
evidence establishing a current diagnosis of a bilateral leg 
disorder, there cannot be a discussion as to whether there exists 
a medical nexus between military service and such.  Thus, service 
connection for a bilateral leg disorder is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran 
does not have a disability, as to his bilateral legs, for which 
service connection can be granted, the claim must be denied by 
operation of law.

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will 
consider entitlement to staged ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for rhinosinusitis, allergic with 
recurrent polypois.  Service connection for the same became 
effective as of February 1, 1974, and was initially assigned a 30 
percent disability rating under DC 6513.  Effective September 1, 
1979, the disability rating assigned was reduced to 10 percent. 

DC 6513 contemplates sinusitis, maxillary, chronic.  In 
addressing the applicability of other rating criteria pertaining 
to sinusitis, the Board finds that other DCs contemplating 
sinusitis are not applicable.  The Veteran's condition has not 
been described as sinusitis, pansinusitis, chronic; sinusitis, 
ethmoid, chronic; sinusitis, frontal, chronic; or sinusitis, 
sphenoid, chronic.  38 C.F.R. § 4.97, DCs 6510, 6511, 6512, 6513, 
6514 (2010).

The Board now turns to the medical and lay evidence of record.

VA treatment records dated in December 2005 indicate that he 
presented for evaluation of sinusitis.  He complained of 
headaches and visual changes.  While report of this instance of 
treatment indicates that the Veteran underwent physical 
examination, the report is silent for objective symptomatology 
related to the sinuses.  The Veteran was diagnosed with chronic 
sinusitis.  

On VA examination in February 2006, the examiner noted that 
results of recent x-ray examination were normal, without evidence 
of sinus disease.  The Veteran complained of chronic headaches, 
nasal secretions and congestion, fullness of ears, and otalgias.  
He complained of interference with breathing.  He reported that 
he underwent several sinus surgeries and had been treated with 
antibiotics as a private patient.  The Veteran presented without 
speech impairment and did not report purulent discharge or 
dyspnea at rest or on exertion.  The examiner reported that there 
was normal mucosa, without polyps, or evidence of bacterial 
rhinitis.  He reported that the Veteran's septum was in the 
midline, and there was no partial or complete obstruction of the 
nostrils.  The examiner reported that there was no tenderness, 
purulent discharge, or crusting.  The Veteran was diagnosed with 
normal mucosa.  

The Veteran's private physician submitted a letter dated in April 
2006.  The physician reported that he had seen the Veteran for a 
number of conditions, including chronic sinusitis, severe pain on 
facial bones, allergic rhinitis, chronic episodes of pulmonary 
obstruction, possible sleep apnea, chest pain, frequent and 
recurrent cough, and severe headache.  The physician reported 
that the Veteran had been treated with a number of prescription 
medications and had been placed on bed rest several times because 
his physical and mental health was affected by his medical 
conditions.

VA treatment records dated in May 2006 indicate that the Veteran 
complained of exacerbated sinusitis, with snoring and shortness 
of breath.  No objective symptomatology related to the sinuses 
was noted and the Veteran was referred for a sleep study.

VA treatment records dated in June 2006 include a listing of his 
prescription medications.  Such indicates that the Veteran was 
prescribed a nasal spray for allergies.

The Board now turns to the relevant diagnostic criteria. 

Under DC 6513, a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray examination only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A maximum 
50 percent evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, DC 6513.  An incapacitating episode is one which 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id., at Note.

There is no medical evidence of record indicating that the 
Veteran's symptomatology warrants a disability rating in excess 
of 10 percent.  In fact, while the Board will not disturb the 
Veteran's current disability rating, there is no evidence of one 
or two incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting, as is 
required by DC 6513 for a 10 percent disability rating. 

There is no evidence that the Veteran's disability is manifested 
by three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting, as is 
required by DC 6513 for a 30 percent disability rating.  There is 
no evidence that the Veteran's disability is manifested by 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after repeated 
surgeries, as is required by DC 6513 for a maximum 50 percent 
disability rating.

Instead, the evidence of record indicates that the Veteran 
presented for VA examination in February 2006 with normal mucosa, 
without a septum abnormality or obstructed nostrils, and no x-ray 
evidence of sinusitis.  The evidence further indicates that the 
Veteran sought VA treatment on two occasions, wherein no 
incapacitating episodes, prescription of antibiotics, or purulent 
discharge or crusting was noted.  The evidence indicates that the 
Veteran has been treated by a private physician for a number of 
conditions and symptoms, including chronic sinusitis, and that he 
has been placed on bed rest several times and treated with 
antibiotics.  The private physician did not report the number of 
times the Veteran was placed on bed rest in any one calendar year 
during the appellate period or describe the length of time the 
Veteran required antibiotic medication.  The private physician 
did not report that the Veteran experienced purulent discharge or 
crusting, or had radical surgery and near-constant symptoms 
following such surgery.

While the Veteran, on VA examination in February 2006 and at the 
time of his September 2006 Substantive Appeal, reported that he 
underwent surgeries related to his sinuses, his VA and submitted 
private treatment records dated during the appellate period are 
silent for such.  However, even if there was evidence that the 
Veteran underwent sinus surgeries, there is no evidence of 
chronic osteomyelitis, or near constant sinusitis characterized 
by headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

In sum, the Board finds that the Veteran's rhinosinusitis, 
allergic with recurrent polypois, has warranted a 10 percent 
disability rating during the appellate period. The Board has 
considered whether a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  However, there is no evidence of record supporting 
the conclusion that the Veteran's disability warrants an 
increased rating, and there are no other applicable rating 
criteria that provide for an increased disability ratring.

The preponderance of the evidence is against the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent for 
rhinosinusitis, allergic with recurrent polypois, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, there is no evidence that the level of the Veteran's 
disability is beyond that contemplated by the rating schedule, 
nor does the disability picture exhibit other related factors 
showing unusual or exceptional characteristics sufficient to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record. The Court further held that 
when evidence of unemployability is submitted at the same time 
that a veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is not raised 
by the record.  Specifically, there is no evidence that the 
Veteran is unemployable.  At no time during the appellate period 
has the Veteran, or his representative asserted that his 
unemployable.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.
  

ORDER

Service connection for a bilateral leg disorder is denied.

A disability rating in excess of 10 percent for rhinosinusitis, 
allergic with recurrent polyposis, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


